IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
v. § ID No. 1508010051
JEREL A. HARRISON, §
Defendant. §
ORDER

AND NOW TO WIT, this 6th day of October, 2016, the Court having duly
considered the Defendant’s Motion for Reargument as to a Finding of Guilt and the
State’s response thereto,l IT APPEARS THAT:

l. Following an incident in the University of Delaware men’s football
locker room on August 13, 2015, a New Castle County Grand Jury indicted the
Defendant, Jerel Harrison (hereinafter “Defendant”), on charges of Assault First
Degree and Possession of a Deadly Weapon During the Comrnission of Felony.2

2. Defendant Waived his right to a jury trial, With no objection from the
State, and the case proceeded as a bench trial. At trial, the Defendant argued a
justification defense pursuant to ll Del. C. § 464.

3. At the close of trial, after hearing and reviewing all the evidence and
considering the arguments of counsel, the Court announced its general finding

pursuant to Superior Court Crirninal Rule 23(c). The Court found the Defendant

 

1
D.I. 31, 34.

2 The State alleged that Defendant assaulted a fellow player With a football helmet-“a deadly

Weapon or dangerous instrument.” D.I. 4.

guilty of the lesser included offense of Assault Second Degree and not guilty of
Possession of a Deadly Weapon During the Commission of a Felony. The Court
found no justification under ll Del. C. § 464.

4. After the Court rendered its general finding, defense counsel
questioned the burden of proof for justification, arguing that the Court misstated
the burden in its general finding3 After review and discussion with counsel, the
Court agreed that it had misstated the burden, and held that the State bears the
burden of disproving justification beyond a reasonable doubt as opposed to the
Defendant proving justification by a preponderance of the evidence. The Court
then advised counsel that this did not change the Court’s verdict and stated, “I find
that the State disproved justification beyond a reasonable doubt.” Thus, the Court
immediately corrected the error, applied the appropriate burden of proof for
justification, and held that its guilty verdict as to the lesser included offense of
Assault Second Degree remained unchanged.

5. A Motion for Reargument in a criminal case is governed by Superior
Civil 'Rule 59(e).4 Pursuant to Rule 59(e), a motion for reargument will be granted
only if “the Court has overlooked a controlling precedent or legal principles, or the

Court has misapprehended the law or facts such as would have changed the

 

3 The Court advised defense counsel that his co-counsel advised the Court at the start of trial that
the burden was preponderance of the evidence and that the Defendant bore that burden.

4 State v. Brinkley, 132 A.3d 839, 842 (Del. Super. 2016).
')

outcome of the underlying decision.”5 A motion for reargument is not an
opportunity to rehash arguments already decided by the Court or to raise new
arguments not raised previously.6 F or the Court to grant a motion for reargument,
the moving party must “demonstrate newly discovered evidence, a change in the
law, or manifest injustice.”7

6. Defense counsel previously raised the arguments set forth in his
instant motion on August l, 2016, after the Court announced its general finding,
and the Court considered them. The Court applied the appropriate burden of proof
for justification, and, finding the State disproved justification beyond a reasonable
doubt, found Defendant guilty of Assault Second Degree. The Court has not
overlooked controlling precedent or legal principles, or misapprehended the law or
facts. And, the Defendant has failed to demonstrate newly discovered evidence, a
change in the law, or manifest injustice.

NOW THEREFORE, for the foregoing reasons, Defendant’s Motion for
Reargument as to a Finding of Guilt is DENIED.

IT IS SO ORDERED.

C:::__ ,

Wesident Judge

 

cc: Prothonotary

 

:Id. (quoting Kennea'y v. Invacare, lnc., 2006 WL 488590, at *l (Del. Super. Jan. 3 l, 2006).
Ia'.

7 Ia'. (quoting Brenner v. Village Green, Inc., 2000 WL 972649, at *l (Del. Super. May 23,

2000).

3